AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Tennessee

Kolby Duckett, David Schilling, and David Holloway

Plaintiff
Vv.
Chief Brian Hickman, Ted Rogers, and the City of
Collegedale, Tennessee

Defendant

Civil Action No. 1:19-cv-00295

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Tri-Community Fire Department
Attention: Human Resources - 9769 Sanborn Drive, Ooltewah, Tennessee 37363

(Name of person to whom this subpoena is directed)

“4 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: The entire personnel file for Brian Hickman from date of hire to present, including but not limited to any

applications, reports, notes, recordings, interviews, write ups, statements, reviews, disciplinary letters, and any
other items saved within Mr. Hickman's personnel file for the department.

 

Place: Davis & Hoss, P.C. Date and Time:

850 Fort Wood Street .
Chattanooga, TN 37403 07/23/2021 4:00 pm

 

 

 

 

CO} Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party

may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

Place: Date and Time: |

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: 06/23/2021

 

 

 

 

 

 

 

CLERK OF COURT
OR a
Signature of Clerk or Deputy Clerk iy Aforney ’s signature
V

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Duckett, Schilling

and Holloway , who issues or requests this subpoena, are:

JANIE PARKS VARNELL, Davis & Hoss, P.C. 850 Fort Wood Street, Chattanooga, TN 37403, Janie@davis-hoss.com
Notice to the person who issues or requests this subpoena (423) 266-0605
If this subpoena commands the production of documents, electronically stored information, or tangible things or the

inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

Case 1:19-cv-00295-CHS Document 93 Filed 06/30/21 Page lof3 PagelD #: 434
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No, 1:19-cv-00295

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any) Tr ; Community re Depertren}

on (date) 06/23/2 .

 

 

(4 served the subpoena by delivering a copy to the named person as follows: Vie Ce ctrl ‘ed
return reeret t+ Resisteree Agent p Mithroel St Cheeles ,
of Chamblr Relne + Stophel on (date) 6/26/21) 3

 

(See Atachea Si spare Geceipt »

[1 T returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 06/30) Z\ Ahi, W@ Hee —

C1 Server's signature

 

Heber M, Kaye - Parales al

Printed name and title

So Fert Woul Street, Chet, 7TN 37 YOR

Server's address

Additional information regarding attempted service, etc.:

Case 1:19-cv-00295-CHS Document 93 Filed 06/30/21 Page 2of3 PagelD #: 435
SENDER: COMPLETE THIS SECTION

   
 

@ Complete items 1, 2, and 3.

® Print your name and address on the reverse
so that we can return the card to you.

fi Attach this card to the back of the mailpiece,
or on the front if space permits.

COMPLETE THIS SECTION ON DELIVERY

A. Signature

x son Mii __ Bi

a9

 

OJ Addressee
B. Recelved by (Printed Name)

 

 

1. Article Addressed to:

Tar’ Com Fire Departrest

Cfy Bega Ase

Mitheo| WM. 34. Cherle;

COS Chestrud Street, Sart 1700

Cheftoncsss TH S74S0

NUNC AAU UTA

9590 9402 6142 0209 6378 97

2. Article Number (Transfer from service label)

D. |s delivery address different from Item i DY
ONo

wang Makm W. clo]

if YES, enter delivery address below:

 

 

LU Priority Mall Express®
0 Registered Mail™
glare Hestricic. Delivery (2 Registered Mail Restricted
BCFititied Mall very
O Certified Mail Restricted Delivery D Return Recelpt for
1 Collect on Delivery Merchandise
CI Collect on Delivery Restricted Dellvery U Signature Confirmation™

 

 

 

 

 

 

Permit No. G-10

 

™ “sured Mail O Signature Confirmation
POL? OF140 OO00 2994 3235 sured Mall Restricted Delivery Restricted Delivery
ver
PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt
USPS TRACKING #
First-Class Mail
| Postage & Fees Paid
USPS

i
9590 9402 blue O2049 b378 47

 

United States
Postal Service

* Sender: Please print your name, address, and ZIP+4® in this box®

Davi + Hes P. C.

 

SO Fert Weed Street
Chibtentesye. 7TN 37403

 

 

UjonyegHbay Pippen ged ibe gde byt ddd gbaesabea ely fey gqeen

Case 1:19-cv-00295-CHS Document 93 Filed 06/30/21 Page 30f3 PagelD #: 436
